             Case 20-33233 Document 3653 Filed in TXSB on 05/28/21 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                      §
    In re:                                                            §      Chapter 11
                                                                      §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                           §      Case No. 20-33233 (DRJ)
                                                                      §
                                       Reorganized Debtors.           §      (Jointly Administered)
                                                                      §      RE: Docket Nos. 3543, 3544, 3545,
                                                                      §      3546

                            OMNIBUS CERTIFICATE OF NO OBJECTION

             Pursuant to the Procedures for Complex Chapter 11 Cases in the Southern District of

Texas, the undersigned counsel for the above-captioned reorganized debtors (before the Effective

Date of the Plan, the “Debtors,” and after the Effective Date of the Plan, the “Reorganized

Debtors”) certifies as follows:

             1.    On April 26, 2021, the Reorganized Debtors filed the following documents:

                   a.       Reorganized Debtors’ Eleventh Omnibus Objection to Certain Proofs of
                            Claim (Amended Claims) [Docket No. 3543] (the “Eleventh Omnibus
                            Objection”);

                   b.       Reorganized Debtors’ Twelfth Omnibus Objection to Certain Proofs of
                            Claim (Duplicate Claims) [Docket No. 3544] (the “Twelfth Omnibus
                            Objection”);

                   c.       Reorganized Debtors’ Thirteenth Omnibus Objection to Certain Proofs of
                            Claim (Cross-Debtor Duplicate Claims) [Docket No. 3544] (the
                            “Thirteenth Omnibus Objection”); and

                   d.       Reorganized Debtors’ Fourteenth Omnibus Objection to Certain Proofs of
                            Claim (Reclassified Equity Claims) [Docket No. 3546] (the “Fourteenth
                            Omnibus Objection,” and collectively with the Eleventh Omnibus
                            Objection, Twelfth Omnibus Objection, and Thirteenth Omnibus
                            Objection, the “Omnibus Objections”).

1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
      Western Avenue, Oklahoma City, Oklahoma 73118.
       Case 20-33233 Document 3653 Filed in TXSB on 05/28/21 Page 2 of 4




       2.      The deadline for parties to file responses to the relief requested in the Omnibus

Objections was May 26, 2021 (the “Objection Deadline”). Certain claimants (the “Responding

Claimants”) filed responses to the relief requested in the Thirteenth Omnibus Objections or

contacted counsel for the Reorganized Debtors informally.

       3.      Other than those received from the Responding Claimants, no responses to the relief

requested in the Omnibus Objections were filed on the docket or received informally by counsel

for the Reorganized Debtors.

       4.      The claims of the Responding Claimants have been removed from the attached

proposed order on the Thirteenth Omnibus Objection. A redline of the schedules to the revised

proposed order the Thirteenth Omnibus Objection is attached reflecting these changes.

       5.      The Reorganized Debtors request that the Court enter the attached proposed orders

at its earliest convenience.




                                                2
     Case 20-33233 Document 3653 Filed in TXSB on 05/28/21 Page 3 of 4




Houston, Texas
May 28, 2021

/s/ Kristhy M. Peguero
JACKSON WALKER LLP                               KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
Kristhy M. Peguero (TX Bar No. 24102776)         Patrick J. Nash, Jr., P.C. (admitted pro hac vice )
Veronica A. Polnick (TX Bar No. 24079148)        Alexandra Schwarzman (admitted pro hac vice)
Victoria Argeroplos (TX Bar No. 24105799)        300 North LaSalle Street
1401 McKinney Street, Suite 1900                 Chicago, Illinois 60654
Houston, Texas 77010                             Telephone:     (312) 862-2000
Telephone:      (713) 752-4200                   Facsimile:     (312) 862-2200
Facsimile:      (713) 752-4221                   Email:        patrick.nash@kirkland.com
Email:          mcavenaugh@jw.com                              alexandra.schwarzman@kirkland.com
                kpeguero@jw.com
                vpolnick@jw.com
                vargeroplos@jw.com




Co-Counsel to the Reorganized Debtors            Co-Counsel to the Reorganized Debtors




                                             3
        Case 20-33233 Document 3653 Filed in TXSB on 05/28/21 Page 4 of 4




                                     Certificate of Service

        I certify that on May 28, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Kristhy M. Peguero
                                                      Kristhy M. Peguero




29122300v.1
